Title: To James Madison from William Taylor, Sr., 20 May 1802
From: Taylor, William
To: Madison, James


Dear Sir,Jefferson County 20th. May 1802
I take the Liberty to ask your friendship impressed with an Idea that our acquaintance May excuse it. I have taken my Nephew J. Taylor into Partnership in conducting the Milling and Distilling business, and hearing of Mr. Michael Kraffts New improvements, on Stills, of Trenton (N J) we had wrote him for his Pat. right, which he hesitated to forward owing ⟨to⟩ the remote distance and the want of knowle⟨dge of⟩ our credibility as You are Generally known, we have mentioned to Mr Krafft that we expected you would be good enough to mention us to him, and if you would forwarward [sic] your oppinion to him in Trenton the favor will Confer a singular obligation on your friend.
I should not Sir have asked this favour but we are so anxious to get our Distilery imediately in motion, and we will not have it in our power to froward [sic] his fees untill the Fall remittances of our Merchants, and I knew of no acquaintan⟨ce⟩ in that Quarter to whom I could apply. Suffer me to Remain with my usial sentiments of respects and regard Your Obt H St.
William Taylor Senr.
 

   
   RC (DLC). RC torn. Cover dated, “Louisville, Ky May 24th.” Docketed by JM.



   
   Michael Krafft (or Crafft) of Bristol, Pennsylvania, was granted a patent for the “construction of stills” on 28 Oct. 1801 (House Documents, 21st Cong., 2d sess., 2:378). He popularized his design in his book The American Distiller (Philadelphia, 1804; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 6606), and by 1804 he claimed that there were 217 distilleries “at work on his plan” (Harrison Hall, The Distiller [2d ed.; Philadelphia, 1818], p. 4).



   
   William Taylor, Sr. (1759–ca. 1835), son of George Taylor of Orange County, Virginia, and JM’s second cousin, served in the Virginia Continental line during the Revolutionary War (Hayden, Virginia Genealogies, p. 673; Vi: Francis Taylor Diary, 7 July and 22 Aug. 1794).


